UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1512



In re: FREDERICK J. ANDREWS,

                    Petitioner.



               On Petition for Writ of Mandamus. (3:17-cv-00533-REP)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Frederick J. Andrews, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frederick J. Andrews petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on the civil action that he initiated in August 2017. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the court recently granted defendants’ motions to dismiss, dismissed

the parties that Andrews failed to serve, and dismissed without prejudice his amended

complaint. Accordingly, because the district court has recently decided Andrews’ case, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2